Citation Nr: 1520567	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to non-service-connected pension benefits.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have residuals of a traumatic brain injury which began in service or have been shown to be causally or etiologically related to service.

2.  The evidence of record preponderates against a finding that the Veteran is permanently and totally disabled.

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.102, 3.342 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, letters dated in June 2010, November 2010, and March 2012 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the duty to assist in this case, the Veteran's VA treatment records, private treatment records, and Social Security Records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationale for the opinions expressed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In September 2009, the RO made a formal finding that the Veteran's service treatment records (STRs) were unavailable after receiving a negative response from the National Personnel Records Center.  In addition, Weed Army Community Hospital, where the Veteran reported being treated, responded in March 2012 that it does not have any records for the Veteran.  While there have been STRs associated with the claims file, it is not clear that the record contains the complete STRs.  In the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is also noted that in April 2011 the 1244th Transportation Company of the Illinois Army National Guard indicated in writing that it does not have any records for the Veteran.

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran is seeking service connection for residuals of a traumatic brain injury.  The STRs do not show any head injuries during service.  The STRs show that in December 1996 and February 1997 the Veteran reported low back pain without a history of trauma.  The Veteran was diagnosed with a severe right ankle sprain in January 1998 after falling while running.  The Veteran was noted in February 1998 to have a history of recurrent ankle sprains, with the right greater than the left.

The post-service treatment records show that in September 1999 the Veteran was thrown from a moving truck and sustained fractures to facial bones.  In September 2007 the Veteran was in another motor vehicle accident in which he sustained a facial bone fracture.  At January 2008 VA psychiatric treatment the Veteran reported traumatic brain injury in 1999 and 2007.  September 2008 VA psychiatric treatment records state that the Veteran had had head injuries in 1999 and 2007.  At October 2008 VA neuropsychology treatment the Veteran reported memory problems that got worse after the September 2007 accident.  The Veteran said that he sustained blows to the head while on active duty from fistfights, without loss of consciousness.

Mr. S, who served with the Veteran, wrote in a March 2010 statement that while he was stationed with the Veteran at Ft. Irwin he witnessed two incidents in which the Veteran was injured.  In October 1996 the Veteran fell off of a trailer and suffered a head injury, which caused him to be placed on several profiles.  Also, the Veteran fell on an embankment on the side of a road while jogging around the winter of 1997, breaking his foot.  

The Veteran had a VA examination for traumatic brain injury in June 2012.  He reported four incidents associated with a head injury: falling off a vehicle in 1997 in which he did not lose consciousness but was stunned, a motor vehicle accident in 1998 in which his personal vehicle was hit by another car and he did not lose consciousness, and the 1999 and 2007 motor vehicle accidents.  The Veteran said that he developed significant difficulties with memory and concentration after the 2007 accident.  His personality changed and he became restless, impatient, and irritable.  

On examination there was objective evidence of moderate impairment of memory, attention, concentration and executive functions resulting in moderate functional impairment. Judgement was mildly impaired, social interaction was frequently inappropriate, the Veteran was fully oriented, and motor activity was normal.  The Veteran was diagnosed with a traumatic brain injury, and in a July 2012 examination report addendum, the examiner opined that it was less likely than not that the residuals of a traumatic brain injury were primarily the result of the head injury from service.  It was noted that the post-service head injuries were more severe than what the Veteran described from service.  Furthermore, the Veteran's report indicated that he had cognitive and behavioral changes after the 2007 injury.  Although cumulative brain injuries tend to magnify behavioral and cognitive deficits, the examiner felt that the in-service injuries were mild and would not cause the current, severe deficits.  

The Veteran is competent to report incidents from service in which he sustained trauma to the head.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, his reports were considered by the VA examiner in formulating his opinion, which was adverse to the claim.  The Veteran himself is not competent to make a determination as to the cause of his present deficits.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The only competent opinion of record, from the VA examiner in July 2012, can be given probative value because it is based on an accurate understanding of the Veteran's history and is adequately articulated and explained.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.

Because the evidence preponderates against the claims of service connection for residuals of traumatic brain injury, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Non-Service Connected Pension

VA law authorizes the payment of a non-service-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3 (2014).

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.

The records shows that the Veteran has not worked since 2007, which the Veteran wrote in a July 2010 statement was due to the September 2007 motor vehicle accident.  VA treatment records beginning in 2008 show that the Veteran has had cognitive deficits, including memory problems.  An August 2011 VA consultation indicated cognitive disorder, NOS, and a mood disorder.  The psychologist felt that the Veteran had serious functional deficits in his work and personal lives due to traumatic brain injury.  A May 2012 VA examiner felt that the Veteran had moderate to severe limitations in work functioning due to cognitive impairment.  The Veteran had a February 2012 VA mental health examination at which he was diagnosed with depressive disorder, NOS.  The examiner felt the Veteran had occupational and social impairment with occasional decrease with work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The symptoms were depressed mood and impaired abstract thinking.

The June 2012 VA examiner for traumatic brain injury noted that objective evidence on testing showed moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Judgment was mildly impaired for complex of unfamiliar decisions.  The Veteran was occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  Social interaction was frequently inappropriate, but the Veteran was always oriented to person, time, place and situation.  Motor activity and visual spatial orientation were normal.  The Veteran was noted to have one or more neurobehavioral effects that frequently interfered with but did not preclude workplace interaction.  He was able to communicate by spoken or written language.  Consciousness was normal.  The Veteran was noted to have a mental disorder attributable to a traumatic brain injury.  In a July 2012 examination report addendum the examiner opined that the Veteran was able to perform sedentary work.  Although the Veteran occasionally had difficulty dealing with people, he could work in a quiet, desk type environment.

Further, in October 2010, the Social Security Administration determined that the Veteran did not qualify for disability benefits because he was not disabled under their rules.  At a November 2010 VA orthopedic examination, the Veteran was diagnosed with mild residuals of a left lateral ankle sprain with very mild residual lateral ankle instability and a mechanical lumbar spine strain with a history of spondylosis at T12-L1.  The examiner noted that the Veteran appeared to function at a high level.  An April 2012 VA examiner did not feel that the back and ankle disabilities impacted the Veteran's ability to work.  The Veteran also had a VA general medicine examination in April 2012.  The only diagnoses related to the back, ankles, and mental disorders, (the impact of which has already been mentioned).  

While the Veteran has made statements to the effect that is unemployable due to his conditions, he is not competent to make such a determinations.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d at 1331.  The record shows that while the Veteran has cognitive impairments due to traumatic brain injury that impair his ability to work, it is not impossible for the average person with his level of disability to follow a substantially gainful occupation.  Therefore, non-service-connected pension benefits are denied.  

Because the evidence preponderates against the claim for non-service-connected pension benefits, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

IV.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2014). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, the Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

The Veteran's service-connected disabilities are mechanical lumbar spine strain with spondylosis and right ankle fracture.  Each are evaluated as 10 percent disabling, and the combined evaluation is 20 percent.  Since the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

The Veteran is competent to state what effects he believes his disabilities have on his employment.  See Layno, 6 Vet. App. at 470.   As discussed above, at a November 2010 VA orthopedic examination, the Veteran was diagnosed with mild residuals of a left lateral ankle sprain with very mild residual lateral ankle instability and a mechanical lumbar spine strain with a history of spondylosis at T12-L1.  The examiner noted that the Veteran appeared to function at a high level.  An April 2012 VA examiner did not feel that the back and ankle disabilities impacted the Veteran's ability to work.  There are no competent opinions of record indicating that the Veteran is unable to follow a substantially gainful occupation due to service-connected disabilities.

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

Service connection for residuals of traumatic brain injury is denied.

Non-service-connected pension benefits are denied.

A total disability rating based on individual unemployability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


